BARKDULL, Chief Judge.
Appellant was convicted of manslaughter following a jury verdict, and appeals said conviction urging that the court erred in the following particulars: First, in permitting into evidence certain photographs of the deceased. Second, in permitting testimony as to alleged events which took place prior in time to the date of the death of the deceased. Third, that the court erred in its charge on circumstantial evidence.
Following an examination of the record on appeal, the conviction and judgment is hereby affirmed. The photographs were introduced in aid of the explanation of the expert witness, and no error appears. See: Cullaro v. State, Fla.App.1957, 97 So. 2d 40; Boyd v. State, Fla.App.1960, 122 So. 2d 632; Leach v. State, Fla.1961, 132 So. 2d 329. No error is demonstrated in the reference to similar acts which took place prior to the date of the death. See: Hutchinson v. State, Fla.App. 1958, 102 So. 2d 44. No specific objection was made to the complained of charge in the trial court, in accordance with § 918.10, Fla.Stat., F. S.A., and an examination of the charge in its entirety fails to disclose any fundamental error which would warrant a reversal on this ground, in accordance with Rule 6.16, subd. a, Florida Appellate Rules, 31 F.S.A. To the contrary, an examination of the complete charges given by the trial court indicates that they contain no erroneous statements of the law applicable to the evidence. Therefore, the judgment and conviction is hereby affirmed.
Affirmed.